Citation Nr: 1428397	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-39 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Lewis Fichera


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) while in the National Guard for a two week period in September 1962 and then from August 1963 to February 1964.  He then served on active duty in the Air Force from June 1964 until June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In a February 2009 decision, the RO denied his claim for service connection for asthma.  In a January 2010 decision, it denied his claims for service connection for hearing loss and tinnitus.  

The Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge (VLJ) in August 2013.  A copy of the transcript is contained in the claims file.

At his hearing, the Veteran raised the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of ear surgery.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

The evidence is in a state of equipoise as to whether the Veteran's current asthma condition is due to a bout of pneumonia while on ACDUTRA.


CONCLUSION OF LAW

The criteria for establishing service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran alleges that his current asthma condition was caused by his bout of pneumonia while on ACDUTRA in 1963.  He is a respiratory therapist, thus competent and credible to discuss his condition and its etiology.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran's service treatment records (STRs) document that he was hospitalized for a period of 31 days in October and November 1963 for pneumonia.  Upon discharge from treatment, the diagnosis was listed as "[p]neumonia, acute, viral, due to unspecified organism - treated, cured."  His STRs from this period of ACDUTRA also reveal treatment for rubella and tonsillitis.  

Upon entrance to the Air Force in June 1964, the Veteran did not possess any respiratory conditions according to his entrance examination.  At his discharge examination in May 1968, he again did not possess any respiratory conditions.  There is no further treatment for a respiratory condition from this period of service.  He has maintained, however, that he experienced the symptom of wheezing ever since he contracted the pneumonia in 1963.

He currently has a diagnosis of chronic asthma.  While the medical treatment records do not contain the exact date of the original diagnosis, treatment records from 2007 and 2008 indicate that he was formally diagnosed with the condition at some point in the 1980s-perhaps as early as 1980.  

Thus, with a current diagnosis and an in-service occurrence of a respiratory condition, the Veteran's claim hinges on whether there is a "nexus" between the two.  He has maintained that this is the case, and as a respiratory therapist, his opinion is assigned greater weight than that of the average lay person.  He certainly is competent to report his symptom of wheezing ever since his in-service bout of pneumonia.  

Contained in the claims file is a September 2009 statement from a private physician.  The statement notes that the Veteran developed measles at Fort Dix and then eight days later developed viral pneumonia, which required the 31 days of hospitalization.  It also says "since that time, he has had asthma."  The physician concludes with "it is certainly reasonable to surmise that this pneumonia contributed to his diagnosis of asthma."  

He underwent a VA examination in May 2012 regarding his asthma.  As the claims file and the results of a recent Pulmonary Function Test (PFT) were not yet available for the examiner to review, the examiner held off providing an opinion.  She eventually submitted an addendum in December 2012.  The addendum contains a succinct summary of the Veteran's history with respiratory problems, including his statement at his examination that he developed asthma "between 5 and 7 years ago."  However it also notes that there is indication that he in fact developed the condition in the mid-1980s.  The examiner eventually opined that the Veteran's current respiratory conditions were less likely than not caused by or a result of his pneumonia while on ACDUTRA.  She cited the fact that patients develop asthma in mid-life, while the reasons why are often not known.  She also cited that the Veteran had a 20 year gap between contracting pneumonia, which resolved, and then developing asthma.  

The Board concludes that, at the very least, the evidence is in a state of equipoise as to whether his current asthma relates back to his pneumonia experienced on ACDUTRA.  Resolving all doubt in the Veteran's favor, the Board grants service connection for his asthma condition.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has considered the VA's duty to notify and to assist claimants under the Veterans Claims Assistance Act of 2000 (VCAA) but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for asthma, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747.


ORDER

Entitlement to service connection for asthma is granted.  


REMAND

The Veteran underwent a VA examination regarding his bilateral hearing loss and tinnitus in July 2009 and addendum opinions regarding the etiology of each condition were generated in January 2010.  The examiner opined that neither condition was caused by noise exposure while on active duty.  The reasoning behind each was solely based on the lack of treatment for hearing loss or tinnitus while the Veteran was in service, including at his separation examination.  

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Thus, an examiner's opinion may not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service.  Because this is what happened here, the opinions generated are inadequate and the claims must be remanded for new VA opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall obtain a VA audiological opinion to assess the nature and etiology of the Veteran's currently-diagnosed hearing loss and tinnitus.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the opinion.  The Veteran may be recalled for examination, if deemed necessary.  

Following a review of the claims folder, to include the Veteran's account of in-service noise exposure while on ACDUTRA in the form of artillery fire from tanks and then later exposure to loud engines while a mechanic on the flight line while in the Air Force, as well as the VA examination reports of record, the examiner should address the following:

A) Whether it is at least as likely as not (50 percent or greater likelihood) that hearing loss originated during active service or is otherwise related to active service, to include the Veteran's reported exposure to artillery fire from tanks and then later exposure to loud engines while a mechanic on the flight line while in the Air Force.

B) Whether it is at least as likely as not (50 percent or greater likelihood) that tinnitus originated during active service, or is otherwise related to active service, to include the Veteran's reported exposure to artillery fire from tanks and then later exposure to loud engines while a mechanic on the flight line while in the Air Force.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a clear rationale and basis for all opinions expressed.  

Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate. 

If it is the opinion of the examiner that the Veteran's audiological disorders are the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. Then review the examination report to ensure that it contains all information requested in this remand, and that any recommended additional examination/testing has been conducted.

3. Finally, readjudicate the claims on appeal.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


